  Case: 1:16-cv-05486 Document #: 432 Filed: 04/21/21 Page 1 of 7 PageID #:18874




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


VIAMEDIA, INC.,
        Plaintiff,                                     No. 16 C 5486
v.
                                                       Honorable Charles R. Norgle, Sr.
COMCAST CORPORATION and                                Honorable Sheila M. Finnegan
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC,
        Defendants.


                        PLAINTIFF’S STATUS REPORT
__________________________________________________________________________

       Pursuant to the Court’s Minute Order dated April 14, 2021, ECF No. 429, Plaintiff

Viamedia, Inc. (“Viamedia”) submits the following status report in advance of the telephonic

status hearing to be held on April 23, 2021.

                     CASE BACKGROUND AND STATUS OF DISCOVERY

       This is a long-running antitrust case, which will enter its sixth year of existence next

month. Viamedia pursues monopolization claims against defendants Comcast Corporation and

Comcast Cable Communications Management, LLC (collectively “Comcast”) based on unlawful

refusal to deal and unlawful tying. Comcast and Viamedia compete in many geographic areas to

represent cable television distributors in the sale of their commercial time to advertisers.

Comcast is a $250 billion company that also is the largest cable distributor in the United States.

Because of its dominant market power as a cable distributor, Comcast controls access to joint-

advertising-sales arrangements called “interconnects” in dozens of metropolitan areas across the

United States. Viamedia, Comcast’s much smaller competitor in the market for ad

representation services, claims that Comcast has unlawfully used its monopoly power over
  Case: 1:16-cv-05486 Document #: 432 Filed: 04/21/21 Page 2 of 7 PageID #:18875




interconnects to restrict and foreclose competition in the market for ad representation services,

which has caused significant harm to Viamedia’s business.

       In 2016, this Court dismissed the refusal-to-deal claim prior to the commencement of

discovery and permitted the tying claim to proceed. See ECF No. 36; see also ECF No. 60. The

parties then conducted nearly one year of extensive fact discovery. That discovery encompassed

all of the facts relevant to the tying claim and Comcast’s refusals to deal with Viamedia in the

Chicago, Detroit, and Hartford metropolitan areas, including Comcast’s asserted justifications

for that conduct. See, e.g., ECF No. 407 at 4-6. Comcast’s discovery efforts left no stone

unturned. It served 87 document requests, 24 interrogatories, 167 requests for admission, and 29

non-party subpoenas. More than one million documents were produced, and the parties took 36

fact depositions.

       In 2018, following the exchange of eight expert reports and an additional two and one-

half months of expert discovery, this Court granted Comcast summary judgment on the tying

claim. ECF No. 356. On February 24, 2020, the Seventh Circuit reversed this Court’s rulings on

both the refusal-to-deal and tying claims and remanded this case “for any further necessary

discovery and for trial.” Viamedia, Inc. v. Comcast Corp., 951 F.3d 429, 435 (7th Cir. 2020)

(emphasis added). Just over one year ago, on April 15, 2020, the Court of Appeals returned the

mandate to this Court. ECF Nos. 390-393.

       On September 4, 2020, Comcast petitioned the United States Supreme Court for a writ of

certiorari to review the Court of Appeals’ decision in this case. See Comcast Corp. v. Viamedia,

Inc., No. 20-319. On December 7, 2020, after Comcast’s petition was fully briefed, the Supreme

Court issued an order inviting the Acting Solicitor General to file a brief expressing the views of




                                                -2-
  Case: 1:16-cv-05486 Document #: 432 Filed: 04/21/21 Page 3 of 7 PageID #:18876




the United States on the petition (the “CVSG”). The Acting Solicitor General is likely to file its

brief in time for the Court to rule on the petition before the end of the term in June 2021.

       On August 18, 2020, this Court entered a scheduling order that afforded approximately

five months for further fact discovery and set other pretrial deadlines, up to and including a

deadline for filing summary judgment motions. See ECF No. 400. On December 11, 2020, at

Comcast’s request, this Court extended all case deadlines by seven months. ECF No. 420.

Accordingly, remand fact discovery is scheduled to last one year and close on August 9, 2021.

Id. Thus far, remand fact discovery has been just as exhaustive as the first discovery period:

Comcast has served 51 additional document requests, 6 additional interrogatories, 4 additional

requests for admission, and (belatedly) 9 additional non-party subpoenas. 1 The parties have

produced more than 360,000 additional documents. More than 80% of those documents were

produced by Viamedia. The parties’ document productions are substantially complete.

                             PENDING DISCOVERY MOTIONS

       Two discovery motions are currently pending before the Court. The first is Viamedia’s

motion for a protective order (ECF No. 401), which requests the Court limit remand discovery

to: (1) “Viamedia’s refusal-to-deal claim with respect to [metropolitan areas] other than Chicago,

Detroit, and Hartford,” and (2) “any damages that Viamedia may seek beyond those Viamedia

previously disclosed.” Id. at 10. The second is Comcast’s motion to compel (ECF No. 412),

which seeks (1) a further response to an interrogatory asking Viamedia to identify persons with

knowledge of allegedly unlawful refusals to deal and Viamedia’s alleged damages; (2) an order

precluding Viamedia from further supplementing its response to an interrogatory seeking




       1
        Comcast did not begin serving non-party subpoenas on remand until December 2020,
four months into the discovery period.

                                                 -3-
  Case: 1:16-cv-05486 Document #: 432 Filed: 04/21/21 Page 4 of 7 PageID #:18877




identification of refusals underlying Viamedia’s refusal-to-deal theory of liability; and (3) an

order requiring Viamedia to conduct additional searches for documents from the 2011 to 2016

period or, alternatively, to represent that its prior document productions constitute a “complete

response” to Comcast’s document requests as to that period.

       The parties agree that it would be most efficient to resolve both motions before

proceeding to further fact depositions to ensure that that the scope of permitted questioning is

clear and that no witnesses need to be re-deposed. Viamedia respectfully submits that the Court

should prioritize deciding Viamedia’s motion for a protective order because resolution of that

motion is likely to have a more significant impact on discovery moving forward than resolution

of Comcast’s motion to compel. The motion for a protective order seeks to put reasonable

guardrails on all discovery, including depositions and non-party discovery, whereas Comcast’s

motion pertains to three narrower disputes about the sufficiency of Viamedia’s discovery

responses. Accordingly, for example, resolution of the motion for a protective order could

impact the topics identified in Rule 30(b)(6) deposition notices and the scope of the burdens

Comcast can attempt to impose on non-party subpoena recipients.

       Moreover, ruling for Comcast on either pending motion could impose significant

discovery costs on Viamedia. Namely, denying Viamedia’s motion, and/or granting the third

item in Comcast’s motion, may require Viamedia to conduct additional document searches, all of

which would be duplicative of searches Viamedia already conducted during the prior round of

discovery. They would be searches of the same files from the same time period for the same

types of documents. Such searches would nevertheless require Viamedia to expend significant

resources in the form of discovery vendor fees and employee and attorney time.




                                                -4-
  Case: 1:16-cv-05486 Document #: 432 Filed: 04/21/21 Page 5 of 7 PageID #:18878




                               PROPOSED CASE SCHEDULE

       Viamedia submits that the current case schedule (below) should continue to govern, and

that there is no “good cause” to extend the current schedule. Fed. R. Civ. P. 16(b)(4).

                              Event                      Current Deadline
                     Close of Fact Discovery               August 9, 2021
                  Burden of Proof Expert Reports         September 7, 2021
                     Rebuttal Expert Reports             November 2, 2021
                    Close of Expert Discovery            November 30, 2021
                        Daubert Motions                  December 28, 2021
                   Summary Judgment Motions               January 25, 2022

       This schedule provides ample time to complete all “necessary discovery” and prepare this

case “for trial.” Viamedia, 951 F.3d at 435. Comcast has indicated that it intends to take 5-6

additional depositions, see ECF No. 419 at 8, and Viamedia intends to take 1-2 additional

depositions. During the prior round of discovery, the parties took 18 fact depositions in a single

month, and Comcast’s counsel agreed to schedule depositions “7 days following the . . .

completion of [Viamedia’s document] production.” ECF No. 423-1 at PageID.18831.

Accordingly, with document productions substantially complete and with nearly four months

remaining in the current fact discovery period, there should be more than enough time to

complete the fewer than ten depositions the parties anticipate taking.

       As of this coming August, the parties will have conducted two years of frequently

excessive fact discovery in this case. Any further delay in completing fact discovery and moving

this case forward to trial would allow Comcast to impose unnecessary and disproportionate

discovery burdens on Viamedia and would prejudice Viamedia’s interest in “secur[ing] the just,

speedy, and inexpensive determination” of its claims. Fed. R. Civ. P. 1.




                                                -5-
 Case: 1:16-cv-05486 Document #: 432 Filed: 04/21/21 Page 6 of 7 PageID #:18879




Dated: April 21, 2021                   Respectfully submitted,

                                        /s/ Richard J. Prendergast
                                        James M. Webster, III (pro hac vice)
                                        Aaron M. Panner (pro hac vice)
                                        Kenneth M. Fetterman (pro hac vice)
                                        Derek T. Ho (pro hac vice)
                                        KELLOGG, HANSEN, TODD, FIGEL
                                           & FREDERICK, P.L.L.C.
                                        1615 M Street, N.W., Suite 400
                                        Washington, D.C. 20036
                                        (202) 326-7900
                                        jwebster@kellogghansen.com
                                        apanner@kellogghansen.com
                                        kfetterman@kellogghansen.com
                                        dho@kellogghansen.com


                                        Richard J. Prendergast
                                        Michael T. Layden
                                        Collin M. Bruck
                                        RICHARD J. PRENDERGAST, LTD.
                                        111 W. Washington Street, Suite 1100
                                        Chicago, Illinois 60602
                                        (312) 641-0881
                                        rprendergast@rjpltd.com
                                        mlayden@rjpltd.com
                                        cbruck@rjpltd.com

                                        Counsel for Plaintiff Viamedia, Inc.




                                      -6-
  Case: 1:16-cv-05486 Document #: 432 Filed: 04/21/21 Page 7 of 7 PageID #:18880




                                 CERTIFICATE OF SERVICE

       I, Richard J. Prendergast, an attorney of record in the above-captioned case, hereby

certify that on April 21, 2021, I caused to be served a true and correct copy of Plaintiff’s Status

Report upon the following counsel via electronic means:

       Ross Benjamin Bricker
       Jenner & Block LLP
       353 N. Clark Street
       Chicago, IL 60654
       (312) 222-9350
       rbricker@jenner.com

       Arthur Burke
       David B. Toscano
       Davis, Polk & Wardwell
       450 Lexington Street
       New York, NY 10017
       (212) 450-4000
       arthur.burke@dpw.com
       david.toscano@davispolk.com

                                                              /s/ Richard J. Prendergast
